Case 19-81472   Doc 5   Filed 09/19/19   Entered 09/19/19 13:15:50   Desc Main
                           Document      Page 1 of 5
Case 19-81472   Doc 5   Filed 09/19/19   Entered 09/19/19 13:15:50   Desc Main
                           Document      Page 2 of 5
Case 19-81472   Doc 5   Filed 09/19/19   Entered 09/19/19 13:15:50   Desc Main
                           Document      Page 3 of 5
Case 19-81472   Doc 5   Filed 09/19/19   Entered 09/19/19 13:15:50   Desc Main
                           Document      Page 4 of 5
Case 19-81472   Doc 5   Filed 09/19/19   Entered 09/19/19 13:15:50   Desc Main
                           Document      Page 5 of 5
